Case 0:20-cv-60416-AMC Document 97-9 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                     EXHIBIT 9
Case 0:20-cv-60416-AMC Document 97-9 Entered on FLSD Docket 07/09/2021 Page 2 of 4




Document title:                  Microsoft Office is part of Microsoft 365

Capture URL:                     https://www.microsoft.com/en-us/microsoft-365/microsoft-office

Captured site IP:                23.195.65.12

Page loaded at (UTC):            Wed, 07 Jul 2021 11:53:21 GMT

Capture timestamp (UTC):         Wed, 07 Jul 2021 11:53:49 GMT

Capture tool:                    v7.9.1

Collection server IP:            52.5.8.50

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      3

Capture ID:                      2ce442b0-e378-4ad8-89a6-3f5b95aa6b59

User:                            jmlaw-jcooper




                        PDF REFERENCE #:              rs93687JkT6GDiHFgdv8RP
             Case 0:20-cv-60416-AMC Document 97-9 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Microsoft Office is part of Microsoft 365
Capture URL: https://www.microsoft.com/en-us/microsoft-365/microsoft-office
Capture timestamp (UTC): Wed, 07 Jul 2021 11:53:49 GMT                                            Page 1 of 2
             Case 0:20-cv-60416-AMC Document 97-9 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Microsoft Office is part of Microsoft 365
Capture URL: https://www.microsoft.com/en-us/microsoft-365/microsoft-office
Capture timestamp (UTC): Wed, 07 Jul 2021 11:53:49 GMT                                            Page 2 of 2
